IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1389
                            Filed December 6, 2017


IN THE INTEREST OF J.T.,
Minor Child,

S.T., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Romonda D. Belcher,

District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Monica L. Cameron of Cameron Law Firm, P.C., Des Moines, for appellant

mother.

       Thomas J. Miller, Attorney General, and John B. McCormally, Assistant

Attorney General, for appellee State.

       Kimberly S. Ayotte of Youth Law Center, Des Moines, guardian ad litem for

minor child.



       Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       A mother appeals the termination of her parental rights to her child, born in

late 2015.   She does not contest the grounds for termination.           She argues

termination was not in the child’s best interest and the district court should have

granted her additional time to work towards reunification.

       The mother has a lengthy history with the department of human services

prompted by substance abuse, failure to manage her mental health issues, and

failure to set appropriate boundaries to safeguard her children. Her older two

children were adjudicated in need of assistance. When her third child was five

days old, the department sought and obtained his removal.             The child was

subsequently adjudicated in need of assistance and was transferred to the

department’s custody for placement in foster care, where he remained throughout

the proceedings.

       The mother took a parenting class and progressed with some services.

When the child was a little over one year old, the district court ordered a thirty-day

trial home placement. In preparation for the placement, the department facilitated

overnight visits between mother and child. In short order, the mother informed the

department she was overwhelmed by the visits, and the district court canceled the

trial home placement.

       Meanwhile, the mother was evicted from her apartment for nonpayment of

rent and was waiting to sign a lease on another apartment. At the termination

hearing, she was asked whether she wished to have the child immediately returned

to her custody. She responded, “Honestly, no.” She requested a one-month

extension to get her “housing situated.”
                                          3




       The juvenile court found an extension unwarranted. The court reasoned,

“[T]he mother has had nearly uninterrupted [department] involvement and services

since January 2014. It is unlikely that she will be able to make the necessary

changes in a reasonable enough time to facilitate [the child’s] return to her care

and custody.” The court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(h) (2016), which requires proof of several elements

including proof the child cannot immediately be returned to the mother’s custody.

The court found termination in the best interest of the child based on the “strained”

bond between mother and child. See Iowa Code § 232.116(2). That bond, the

court said, was insufficient to invoke statutory exceptions to termination. See id. §

232.116(3).

       On our de novo review of the record, we agree with the district court’s

resolution. The seventeen-month-old child was out of the mother’s care for all but

the first five days of his life and three overnights. Understandably, the child’s

attachment to the mother had waned. Termination was in the child’s best interest

and application of the permissive exceptions to termination was unwarranted. See

In re P.L., 778 N.W.2d 33, 39-40 (Iowa 2010).

       We affirm the termination of the mother’s parental rights to this child.

       AFFIRMED.